Exhibit 10.63(a)

     
When recorded return to:
  (19 Aviation Drive Houlton,
Faith Kaliski, Esq.
  Southern Aroostook County, ME)
Edwards Angell Palmer & Dodge LLP
   
111 Huntington Avenue
   
Boston, MA 02199
   
(617) 951-2263
   

AMENDMENT NO. 1 TO
OPEN-END MORTGAGE DEED, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING
     THIS AMENDMENT NO. 1 TO OPEN-END MORTGAGE DEED, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING (this “Amendment”) dated as of
December 7, 2010 is made by
     SMITH & WESSON CORP., a Delaware corporation with its principal place of
business at 2100 Roosevelt Avenue, Springfield, Massachusetts 01102 (the
“Mortgagor”) to
     TD BANK, N.A., a national banking association with an office at 1441 Main
Street, Springfield, Massachusetts 01103, in its capacity as administrative
agent for itself, the Lenders (as defined below) and the other Secured Parties
(as defined in the Credit Agreement defined below) (in such capacity, together
with its successors and assigns, the “Administrative Agent”).
RECITALS:
     A. Reference is made to a certain Open-End Mortgage Deed, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of
November 30, 2007 granted by the Mortgagor to TORONTO DOMINION (TEXAS) LLC, a
Delaware limited liability company, as administrative agent (in such capacity,
the “Predecessor Administrative Agent”), and recorded with the Registry of Deeds
for Southern Aroostook County, Massachusetts (“Aroostook Deeds”) on December 5,
2007 in Book 4525, Page 4; and
     B. The above-referenced document was assigned by the Predecessor
Administrative Agent to, and accepted by, the Administrative Agent, pursuant to
a certain Assignment and Acceptance of Open-End Mortgage Deed, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of
October 31, 2008, recorded with Aroostook Deeds on November 14, 2008 in Book
4647, Page 48 (the

 



--------------------------------------------------------------------------------



 



above-referenced document, as so assigned and accepted, and as amended from time
to time prior to the date hereof, the “Existing Mortgage”); and
     C. The Existing Mortgage secures, among other obligations, a certain Credit
Agreement dated as of November 30, 2007 by and among the Mortgagor, the other
parties named as borrowers thereunder (the Mortgagor and such other parties,
being collectively and jointly and severally, referred to herein as the
“Existing Borrowers”), the parties named as lenders thereunder from time to time
(the “Lenders”), and the Administrative Agent, successor in such capacity to the
Predecessor Administrative Agent (such Credit Agreement, as so assigned and
accepted, and as amended from time to time prior to the date hereof, being
referred to herein as the “Existing Credit Agreement”); and
     D. The Mortgagor and the other Existing Borrowers have requested (a) that
the Existing Credit Agreement be amended in certain respects to, inter alia,
(i) permit an aggregate outstanding principal exposure thereunder of up to
$120,000,000.00, and (ii) permit certain Loans thereunder to be borrowed, repaid
and re-borrowed, (b) that certain guarantors of the Obligations of the Existing
Borrowers, and other affiliates of the Mortgagor and other Existing Borrowers,
be permitted to borrow loans and otherwise benefit directly from the credit
facilities provided by the Administrative Agent and the Lenders; (c) that
certain other modifications be made to the Existing Credit Agreement, and
(d) that for the sake of clarity, the Existing Credit Agreement be restated, as
so amended; and
     E. The Lenders and the Administrative Agent have agreed to amend and
restate the Existing Credit Agreement, pursuant to an Amended and Restated
Credit Agreement dated on or about the date hereof among the Mortgagor, the
other Existing Borrowers and the other parties from time to time joined as
borrowers thereunder (the Mortgagor, the other Existing Borrowers and such other
parties, being collectively, jointly and severally, referred to herein as the
“Borrowers”), the Lenders and the Administrative Agent (the Existing Credit
Agreement, as so amended and restated, and as may be further amended, restated,
assigned, increased, supplemented and/or otherwise modified from time to time
being referred to herein as the “Amended and Restated Credit Agreement”); and
     F. It is the intent of the parties that the Amended and Restated Credit
Agreement not constitute a novation of the obligations existing under the
Existing Credit Agreement and the other Loan Documents or evidence any repayment
of any such obligations and liabilities, but rather that the Amended and
Restated Credit Agreement amend and restate in its entirety the Existing Credit
Agreement and re-evidence the obligations of the Existing Borrowers outstanding
thereunder, as well as evidence the obligations of the Borrowers to the Lenders,
the LC Issuer and the Administrative Agent under the Amended and Restated Credit
Agreement; and
     G. The Existing Mortgage provides that it was given to secure, not only the
obligations of the Mortgagor under the Existing Credit Agreement and other
obligations that existed as of the date of execution of the Mortgage, but also,
inter alia, amendments and restatements of the Existing Credit Agreement and
other and future obligations; and
     H. The parties desire to enter into this Amendment for the purposes of
evidencing their agreement and understanding that the Existing Mortgage, as
amended by this Amendment, is intended to secure and benefit, among other
obligations, all indebtedness, obligations and liabilities of the Mortgagor and
the other Borrowers under the Existing Credit Agreement, as amended and restated
pursuant to the Amended and Restated Credit Agreement, including any and all
promissory notes which may be executed from time to time to evidence any of such
indebtedness;

- 2 -



--------------------------------------------------------------------------------



 



AMENDMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
       1.    Incorporation of Recitals. The defined terms set forth in the
Recitals to this Amendment are hereby added to the Existing Mortgage with the
respective meanings set forth in the Recitals. The definitions of any of such
terms that are already set forth in the Existing Mortgage are replaced by the
definitions herein.

  2.   Amendments to the Existing Mortgage.     2.1   All references in the
Existing Mortgage to the “Mortgage”, “hereunder”, “hereof”, “herein”, or similar
terms, shall, except where the context may otherwise require, mean and refer to
the Mortgage as amended by this Amendment, and as may be further amended,
restated, assigned, increased, supplemented and/or otherwise modified from time
to time. Capitalized terms used herein and not defined or redefined herein have
the meanings assigned to them in the Mortgage.     2.2.   All references to the
“Credit Agreement” in the Existing Mortgage shall be deemed to be references to
the Existing Credit Agreement, as amended and restated by the Amended and
Restated Credit Agreement, and as may be further amended, restated, assigned,
increased, supplemented and/or otherwise modified from time to time.     2.3  
All references in the Existing Mortgage to the “Security Agreement” shall have
the meaning set forth in the Credit Agreement, as defined in this Amendment.    
2.4   The third and fourth paragraphs of the Recitals in the Existing Mortgage
(which define the “Holdings/S&W Corp. Guaranty” and the “Operating Companies
Guaranty”) are hereby deleted.     2.5   The fifth paragraph of the Recitals in
the Existing Mortgage (which defines the “Secured Obligations”) is hereby
deleted and the following is hereby substituted therefor:

     “WHEREAS, this Mortgage secures to the Administrative Agent, for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
(all of the following, collectively, the “Secured Obligations”): (a) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with (x) the Credit Agreement in the
aggregate original principal amount of $120,000,000.00, comprised of (i) Loans
in the maximum principal amount of $115,000,000.00, and any and all promissory
notes issued by one or more of the Borrowers to the order of one or more of the
Lenders in evidence thereof, including, without limitation, those certain
promissory notes dated as of December 7, 2010 in the aggregate original
principal amount of $115,000,000.00 issued by one or more of the Borrowers to
the order of one or more of the Lenders (which replace in the entirety but do
not evidence a novation or satisfaction of those certain promissory notes in the
aggregate original principal amount of $123,303,400.23) and any and all other
promissory notes issued pursuant to the Credit Agreement, as the same may be

- 3 -



--------------------------------------------------------------------------------



 



amended, extended, restated, substituted or otherwise modified from time to time
(the “Notes”), and (ii) the LC Exposure in the maximum principal amount of
$5,000,000.00, and (y) the other Loan Documents, including, without limitation,
all advances and readvances of principal and future advances made pursuant to
the Credit Agreement and the other Loan Documents, and all other Obligations;
(b) the due and punctual payment and performance of all indebtedness,
obligations and liabilities, now or hereafter existing, of the Mortgagor and the
other Borrowers arising under, out of or in connection with any and all Swap
Agreements, including, without limitation, all Swap Obligations; (c) the due and
punctual payment and performance of all indebtedness, obligations and
liabilities, now or hereafter existing, of the Mortgagor and the other Borrowers
arising under, out of or in connection with any and all cash management
services, including, without limitation, all Cash Management Services
Obligations; (d) the due and punctual payment and performance of all
indebtedness, obligations and liabilities, now or hereafter existing, of the
Mortgagor and the other Borrowers arising under, out of or in connection with
any and all foreign exchange contracts, including, without limitation, all
Foreign Exchange Obligations; (e) the due and punctual payment of all other
sums, with interest thereon, advanced in accordance herewith to protect the
security of this Mortgage; (f) the performance of the covenants and agreements
of the Mortgagor and the other Borrowers contained in this Mortgage, the Credit
Agreement, the Security Agreement, the other Loan Documents, and any other
agreements, documents or instruments now or hereafter evidencing the Secured
Obligations , as applicable; and (g) each amendment, restatement, renewal,
extension, consolidation, increase or refinancing of any of the foregoing, in
whole or in part; and”.

  2.6   The text of Section 1.4 of the Existing Mortgage (entitled “Pledge of
Monies Held”) is hereby deleted in its entirety and the following is hereby
substituted therefor:

     “Section 1.4 Pledge of Monies Held. The Mortgagor hereby assigns to the
Administrative Agent all insurance proceeds paid in connection with the Property
and all condemnation awards and payments described in Section 3.4, as additional
security for the Secured Obligations; provided that the Mortgagor will be
entitled to receive and use such insurance proceeds and condemnation awards in
its good-faith discretion unless either (i) an Event of Default has occurred
hereunder or (ii) the Credit Agreement provides otherwise, in either of which
cases such insurance proceeds and condemnation awards shall be paid in
accordance with the Credit Agreement.”

  2.7   Section 2.1 of the Existing Mortgage (entitled “Loans and Other
Obligations; Open-End Mortgage”) is hereby deleted in its entirety and the
following is hereby substituted therefor:

     “Section 2.1 Loans and Other Obligations; Open-End Mortgage. This Mortgage
and the grants, security interests, assignments and transfers made in Article 1
are given for the purpose of securing the Secured Obligations, in such order of
priority as specified in the Credit Agreement. This Mortgage is an open-end
mortgage which secures existing indebtedness, “Future Advances,” “Protective
Advances” and “Contingent Obligations” as such terms are defined in 33 M.R.S.A.
§ 505, as the same may be amended or replaced. The maximum

- 4 -



--------------------------------------------------------------------------------



 



aggregate principal amount of all Secured Obligations secured by this Mortgage,
including Future Advances but excluding Protective Advances, shall not at any
time exceed the total amount of $120,000,000.00. This Mortgage shall also secure
Contingent Obligations in the maximum amount of $120,000,000.00. The Future
Advances secured hereby shall be made to or for the account of the Mortgagor and
the other Borrowers and may be made under the Notes or any of the other Loan
Documents, as the same may be amended, or may be made pursuant to promissory
notes, line of credit agreements or other instruments evidencing such Future
Advances which may be hereafter executed and delivered by Mortgagor or the other
Borrowers to any of the Secured Parties. All provisions of this Mortgage shall
apply to each Future Advance as well as to all other Obligations secured hereby.
Nothing herein contained, however, shall limit the amount secured by this
Mortgage if such amount is increased by Protective Advances made by the
Administrative Agent or any other Secured Party, as herein elsewhere provided.
In the event that any notice described in subsections 5(A) or (B) of 33 M.R.S.A.
§ 505 (or any similar successor provision) is recorded or is received by the
Administrative Agent, any commitment, agreement or obligation to make future
advances to or for the benefit of the Mortgagor shall immediately cease and, at
Administrative Agent’s option, any such notice shall constitute an Event of
Default hereunder.”

  2.8   The last sentence of Section 3.2 of the Existing Mortgage (entitled
“Insurance”) is hereby deleted and the following is hereby substituted therefor:

“Any and all insurance proceeds payable to the Mortgagor from any such casualty
or other insured damage are hereby assigned to the Administrative Agent;
provided that the Mortgagor will be entitled to receive and use such insurance
proceeds in its good-faith discretion unless either (i) an Event of Default has
occurred hereunder or (ii) the Credit Agreement provides otherwise, in either of
which cases such insurance proceeds and condemnation awards shall be paid and
applied in accordance with the Credit Agreement.”

  2.8   The last sentence of Section 3.4 of the Existing Mortgage (entitled
“Condemnation”) is hereby deleted and the following is hereby substituted
therefor:

“Any and all proceeds payable to the Mortgagor from any award made in respect of
any Taking are hereby assigned to the Administrative Agent; provided that the
Mortgagor will be entitled to receive and use such award made in respect of any
Taking in its good-faith discretion unless either (i) an Event of Default has
occurred hereunder or (ii) the Credit Agreement provides otherwise, in either of
which cases such insurance proceeds and condemnation awards shall be paid and
applied in accordance with the Credit Agreement.”
       3.    Confirmation of the Mortgage. The Mortgagor confirms that all
representations and warranties contained in the Existing Mortgage, as amended
hereby, are true and correct as of the date hereof, as if made as of the date of
this Amendment. Except as amended hereby, the Mortgage shall remain in full
force and effect and is hereby ratified and confirmed in all respects. It is the
intent of the parties hereto that nothing contained herein shall be construed to
release, cancel, terminate or otherwise adversely affect the lien, claims,
rights and security interests granted to the Mortgagee under the Existing

- 5 -



--------------------------------------------------------------------------------



 



Mortgage, which shall now secure the Secured Obligations (as modified as
aforesaid) with all the priorities enjoyed by the Administrative Agent at its
inception. Nothing contained herein will be deemed to constitute a waiver or a
release of any provision of the Existing Mortgage. Nothing contained herein will
in any event be deemed to constitute an agreement to give a waiver or release or
to agree to any amendment or modification of any provision of the Existing
Mortgage, as amended hereby, on any other or future occasion. Nothing contained
in this Amendment will be deemed to constitute a waiver of any default or Event
of Default (whether now known to the Administrative Agent or not) under the
Credit Agreement, any Note, the Existing Mortgage, as amended hereby, or any
other Loan Document.
     4. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, all of which counterparts shall together constitute one and
the same agreement.
     5. Governing Law. This Amendment shall be governed by and construed in
accordance with federal law and the laws of the state where the Property is
located, without reference or giving effect to any choice of law doctrine.
     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors and
assigns.
[Signature pages follow.]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor and the Administrative Agent have each
duly executed this Amendment as an instrument under seal as of the day and year
first above written.

            Mortgagor:

SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer     

State/
Commonwealth of Arizona
Maricopa County, ss.
     On this 2nd day of December, 2010, before me, the undersigned notary
public, personally appeared John R. Dineen, proved to me through satisfactory
evidence of identification, being (check whichever applies): þ driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatory, or o my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by him/her voluntarily for its stated purpose, as the duly authorized
Interim CFO of Smith & Wesson Corp., a Delaware corporation.

                  /s/ Sandra K. Weeks       Notary Public    My commission
expires: 4-11-13 
Print Notary Public’s Name: Sandra K. Weeks
Qualified in the State of Arizona
[Notary Seal]   

[*Signatures Continued on Next Page*]
[Signature Page to Maine Mortgage Amendment]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor and the Administrative Agent have each
duly executed this Amendment as an instrument under seal as of the day and year
first above written.

            Administrative Agent:

TD BANK, N.A.,
as successor Administrative Agent
      By:   /s/ Maria P. Goncalves       Maria P. Goncalves,        Regional
Vice President     

Commonwealth of Massachusetts
Hampden County, ss.
     On this 3 day of December, 2010, before me, the undersigned notary public,
personally appeared Maria P. Goncalves, proved to me through satisfactory
evidence of identification, being (check whichever applies): o driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatory, or þ my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by her voluntarily for its stated purpose, as a duly authorized Regional
Vice President of TD Bank, N.A., a national banking association.

            /s/ Zoe Rojas-McCaskill           Notary Public
My commission expires: April 21, 2017
Print Notary Public’s Name: Zoe Rojas-McCaskill
Qualified in the State of  Mass.
[Notary Seal]    

[Signature Page to Maine Mortgage Amendment]

 